De Blanc, J.
Let us presume that a judgment had been obtained on said notes, the plantation seized and sold under execution issued from that judgment. Mrs. Ettle, to the extent of her judgment, would have been entitled — by preference to opponents — to the proceeds of the sale of the mortgaged property. Soulant was not bound to pay said notes, as long as the mortgage affected the property, and that mortgage, together with privileges superior in rank to opponents’ claims, have absorbed the proceeds of the sale of that property.
*84For non-payment of taxes the Pearl plantation was returned by the collector as forfeited.
It was, on the 24th of April, 1876, redeemed by the administrator of Salvant’s succession.
It was, after the redemption, sold subject to the mortgages and privilege thereon existing, and the proceeds of the sale were not sufficient to satisfy the claims, which — under the decree homologating the provisional account — were to be paid by preference to opponents. It matters not in whose hands Mrs. Ettle’s judgment had passed. In rank, it was superior to the claims of Charles and Joseph Getzinger, who admit themselves that, on the provisional account, they were classed as ordinary creditors, and Mrs. Ettle and Forsyth as creditors with mortgage.
Their opposition should have been dismissed.

Decreed accordingly.